Citation Nr: 1708068	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA), claimed as secondary to service-connected perennial rhinitis.

2. Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative arthritis of the lumbosacral spine. 

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1960 until January 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from two rating decisions dated March 2010 and January 2008 issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the March 2010 rating decision, the RO granted service connection for degenerative arthritis of the lumbosacral spine at 20 percent, effective December 7, 2009. In the January 2008 rating decision, the RO denied service connection for sleep apnea. 

All of the claims on appeal were previously before the Board in October 2013 and sleep apnea, on its own, in July 2011 and January 2013. The Board remanded the claims on appeal for additional evidentiary development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing system.

For reasons explained below, the issues of entitlement to an increased rating for degenerative arthritis of the lumbosacral spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

There is a balance of evidence on the question whether the Veteran suffers from obstructive sleep apnea that was caused by his service-connected rhinitis.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for secondary service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

With respect to the Veteran's service connection claim decided herein, the benefit sought on appeal is granted in full. Thus, any deficiency in VA's compliance is deemed harmless error, and any further discussion of VA's responsibilities is not necessary. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II. Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his sleep apnea was caused by his service-connected perennial rhinitis. There is no dispute that the Veteran suffers from sleep apnea; the record shows that the condition was clinically diagnosed following a sleep study conducted in March 2006. The Veteran is service connected for perennial rhinitis at zero percent.  

In November 2009, the Veteran was afforded a VA examination for sleep apnea and examiner opined that his rhinitis did not cause sleep apnea and there was no objective evidence of aggravation. The examiner explained that other factors, and not rhinitis, cause the collapse or blockage of the upper airway that is responsible for sleep apnea and that many individuals have rhinitis without having subsequent sleep apnea. 

The Board remanded the appeal in July 2011 for another VA examination because the November 2009 opinion was rendered before the receipt of evidence the Veteran submitted regarding the connection between sleep apnea and rhinitis. 

Thereafter, an April 2012 examiner opined that rhinitis did not cause the Veteran's OSA. The examiner observed that the sleep study results showed that the Veteran had a small opening from his mouth to the oropharynx (section of the throat located at the back of the mouth) which is a typical symptom for sleep apnea patients. He further noted that problems with airflow through the nose, caused by rhinitis, do not cause the collapse or obstruction of the oropharynx. 

The Board remanded the appeal in January 2013 for another VA examination because the April 2012 examiner did not consider whether rhinitis aggravated OSA.  

A June 2013 VA examiner opined that the Veteran's OSA was not caused or aggravated by any diagnosed condition during his active duty service. He noted that the Veteran's service records were silent as to a diagnosis or complaints of sleep apnea. The examiner stated further that the Veteran was not diagnosed with sleep apnea until 2006 via a sleep study, which is the only diagnostic test for the condition. 

The Board remanded the appeal for a third time in October 2013 because the June 2013 opinion was inadequate due to the examiner's failure to address the lay evidence regarding the Veteran's sleep during service. The remand also requested an expansion of the opinion on whether the Veteran's sleep apnea was aggravated by his service-connected rhinitis disability.

An August 2015 VA examiner stated that sleep apnea and rhinitis have different pathophysiology and etiology and that a large portion of the population snores without suffering from OSA as well. He further noted that there is no medical literature that would support the claim that allergic rhinitis is causally related to or would aggravate sleep apnea. However, the Veteran provided several articles that seemed to show that medical studies and reviews had been conducted to show a relationship between rhinitis and OSA. 

The RO requested an addendum opinion from the August 2015 examiner to clarify whether the Veteran's OSA had its onset during service based on lay statements regarding his snoring.

In his October 2015 addendum opinion, the examiner stated that snoring is common and can have various causes but does not always lead to or cause OSA. However, the examiner also noted that there is medical literature that states progressive upper airway obstruction may contribute to the development of sleep apnea. The examiner opined that if the Veteran's rhinitis had become substantially more severe over the years, sleep apnea might be caused by the rhinitis. 

A January 2016 addendum clarifying the August and October 2015 opinions also was obtained.  In this, it was opined that the Veteran's risk factors such as the small opening from his mouth into the oropharynx and his weight as being the ultimate contributors to developing OSA. The examiner noted further that the Veteran's sleep apnea improved with the use of a CPAP machine, which goes against a finding that rhinitis aggravated the Veteran's sleep apnea. 

A January 2017 private medical opinion by A.C., a registered nurse, states that studies conducted regarding the relationship between rhinitis and sleep apnea had opposite findings from the above VA opinions. In fact, A.C. opined that the Veteran's rhinitis at least as likely as not caused his sleep apnea. It is her contention that rhinitis, which is characterized by congestion, can cause nasal obstruction which is a risk factor for sleep apnea. "Chronic conditions that increase nasal resistance, including congestion and irritation of rhinitis, contribute to OSA." See A.C.'s Opinion, Page 3. Importantly, A.C. notes that nasal obstruction due to rhinitis has been more closely associated with mild sleep apnea and less closely associated with moderate to severe sleep apnea. The March 2006 sleep study confirmed the Veteran has mild sleep apnea. In summary, A.C. addressed the physiology of obstructive sleep apnea and rhinitis disorders and provided a clear explanation of her opinion. 

As mentioned above, the Veteran, through his representative, also submitted medical articles and treatises that discussed studies and reviews that found a link between sleep apnea and rhinitis. 

The Board has considered all of the evidence of record. For the reasons explained below, the Board finds the evidence is at least in equipoise with respect to whether the Veteran's OSA was caused by his service-connected allergic rhinitis.  

As an initial matter, the Board observes that there is no evidence in favor of direct service connection.

Regarding service connection on a secondary basis, weighing in favor of the claim is the positive January 2017 private opinion. The Board places a high probative value on this opinion because the private RN reviewed the evidence, explained the science behind rhinitis and OSA, addressed the physiology at issue and gave clear rationale for her opinion that allergic rhinitis can cause OSA generally and addressed how it at least as likely as not caused the Veteran's OSA in this case. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). Also weighing in favor of the claim is the October 2015 VA opinion, which noted that progressive upper airway obstruction may contribute to the development of sleep apnea.   

Weighing against the claim are the April 2012 and January 2016 VA opinions. In this regard, the April 2012 VA examiner explained the physiology of the two disorders, and offered a clear opinion that problems with airflow through the nose, such as rhinitis, generally do not cause the collapse or obstruction of the oropharynx. Additionally, the January 2016 VA examiner offered an explanation specific to the facts of the case. Both the April 2012 and January 2016 VA examiners addressed the favorable medical journal articles at issue. As these opinions were rendered based on review of the evidence, and discussed adequate rationale with respect to whether the Veteran's OSA was caused by rhinitis, the Board places a high probative value on the opinions.  See Nieves, supra.  

The Board has also considered the November 2009, June 2013, August 2015 VA opinions but finds these opinions have limited probative value, as they did not express clear rationale for the negative opinions reached. Further, the November 2009 and August 2015 VA examiners did not review or discuss the medical journal articles submitted by the Veteran, which indicate a relationship between rhinitis and OSA. For these reasons, the Board places little probative value on these examination reports. See Nieves, supra.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's obstructive sleep apnea was caused by his service-connected rhinitis. While there are negative VA opinions on file, the other evidence of record, including a private medical opinion, an October 2015 VA opinion and medical publications, is favorable to the claim. The evidence on this issue being at least in equipoise, the Board therefore concludes that service connection is warranted for obstructive sleep apnea. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Service connection for obstructive sleep apnea is granted. 


REMAND

The Board regrets the additional delay however, another examination of the Veteran's back condition is necessary to meet the requirements set out by the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016). The Court held that the final sentence of 38 C.F.R. § 4.59 requires that, for weight-bearing joints, VA examinations must include joint testing for pain on both active and passive motion and in weight-bearing and non-weight bearing situations. 

Review of the record reveals that none of the VA examinations conducted in conjunction with this appeal, including the August 2015 examination, nor the VA treatment records, demonstrate range of motion testing for the back in the manner required by the holding in Correia, or indicate these measurements are not possible.  

Therefore, a new VA spine examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected degeneration of the lumbosacral spine, including testing for range of motion for his back in active motion, passive motion, weight-bearing, and non-weight-bearing situations.

As to the claim for a TDIU, the Board finds that it is inextricably intertwined with the rating the AOJ will assign his newly service-connected sleep apnea.  Therefore, the Board finds that adjudication of this issue must be deferred until the AOJ assigns a rating. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

The record shows that the Veteran receives ongoing VA treatment. Therefore, while the appeal is in remand status any relevant outstanding contemporaneous treatment records should be obtained and associated with the claims file. See 38 U.S.C.A. § 5103A(b). 

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1. With any necessary assistance from the Veteran, attempt to obtain and associate with the claims file all of his relevant treatment records from VA medical centers dated after January 2016, as well as any additional records from private providers he wants VA to consider. All actions to obtain the requested records should be documented fully in the claims file.

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA spine examination. After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any functional deficits associated with the service-connected back disability. 

a. As part of the examination, the examiner should conduct range of motion studies on the back. The examiner should record the range of motion observed on clinical evaluation. In so doing, and as required by the Court's holding in Correia v. McDonald, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so;

b. if there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins; and

c. then, after reviewing the Veteran's complaints and medical history, the examiner should indicate the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

d. The examiner should also comment on the functional impact the Veteran's service connected disabilities have on his daily activity and employment.  

All opinions expressed should be accompanied by supported rationale. 

3. After undertaking any further development as may become indicated by the results of the actions requested above, readjudicate the TDIU and increased rating claims. If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 






handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


